DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
This office action is to correct typographical errors made in the Examiner’s Amendment mailed on 12/18/2020.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Dawn Wolff on Dec. 4, 2020.
The application has been amended as follows: 
In the Specification “Cardiopulmonary” has been changed to --cardiopulmonary-- in the following instances on pg. 1, lines 2-4, 9, 13, 15, 19, 21, 25, 27; pg. 2, lines 1, 4, 6-7, 9, 13-14, 23, and 26; pg. 3, lines 13, 15, and 33; pg. 4, lines 12, 15, 23, and 30; pg. 7, lines 12, 20-22, and 31; pg. 8, lines 10, 12, and 16; pg. 10, lines 11, 14-16, 19, and 28.
In the claims:
In claim 1, lines 16-17 “matching vital sign” is changed to --matching the vital sign--.
In claim 8, line 14 “matching vital sign” is changed to --matching the vital sign--.
In claim 8, line 15 “from image subsections” is changed to -- from the image subsection--.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153.  The examiner can normally be reached on Monday - Friday 7:30 a.m. - 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KELSEY E BALLER/Examiner, Art Unit 3785 

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785